The controlling statute (R. L., c. 218, s. 5, par. G) reads in full as follows: "APPEAL TO COURTS. Any party aggrieved by any decision of fact in proceedings under the provisions of this chapter may, after exhaustion of other administrative remedies provided herein, and within ten days after such decision, appeal to the superior court in the same manner as parties aggrieved by the decision of fact of a municipal court. Any party aggrieved by any ruling of law in any proceeding hereunder, having excepted thereto, may file his exceptions with the commissioner within ten days after decision of the appeal tribunal, and the same shall be allowed by the commissioner so far as conformable to the facts. Thereupon the case shall be transferred to the supreme court as in actions at law. The commissioner may of his own motion transfer to the supreme court any question of law arising in the administration of this chapter. A petition for judicial review shall not act as a supersedeas or stay unless the commissioner shall so order. Upon the final determination of such judicial proceeding, the commissioner shall enter an order in accordance with such determination."
By its express terms the quoted statute permits an appeal to the Superior Court on "any decision of fact" and to the Supreme Court on "any ruling of law." These two appeals are cumulative and not *Page 342 
alternative; the pursuit of one is not an election to waive the other. Defendant's argument that the previous transfer to this court (Hallahan v. Riley, ante, 48), constitutes an election by the plaintiffs to waive the right to appeal to the Superior Court on decisions of facts is rejected for several reasons. First, it is contrary to the elementary rule that appeal statutes are liberally construed so as to maintain the right and doubts are resolved in favor of the right to appeal. 3 Sutherland, Statutory Construction (3d ed.) s. 6807; 4 C. J. S. s. 18; Crawford, Statutory Construction (1940) s. 336; 2 Am. Jur., Appeal  Error, s. 7; Cf. Wilder v. Kneeland, ante, 185. Secondly, to read into the statute a waiver or election would be contrary to the doctrine of election of remedies as limited in this state in the recent case of Ricker v. Mathews, ante, 313. Thirdly, it is not the function of the judiciary to construe this statute in a restrictive and retroactive manner when the Legislature at the present session deemed it advisable to amend it only prospectively. Laws 1947, c. 59, s. 15.
The plaintiffs are now entitled to a trial on the facts by the Superior Court sitting without a jury.
Case discharged.
All concurred.
June 3, 1947.